                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

KRISTINE A. ,                              )      Case No.:     3:1 7-CV-01856-HZ
                                           )
               Plaintiff,                  )
                                           )
               v.                          )      ORDER AWARDING ATTORNEY
                                           )      FEES PER 28 USC 2412(d)
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner,                       )
Social Security Administration ,           )
                                           )
               Defendant.                  )
                                           )



       It is hereby ORDERED that , pursuant to the Equal Access to Justice Act, 28

U.S .C. § 2412, an attorney fee in the amount of $6,249 .60 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff's attorney, dependent upon

verification that Plaintiff has no debt wh ich qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010).    If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff's attorney, George J. Wall, and mailed to Plaintiff's attorney's mailing address

at: 825 NE 2Q1h Ave ., Ste. 330 , Portland OR 97232. If Pla intiff has such debt, then

the check for any remaining funds after offset of the debt shall be made payable to

Plaintiff and mailed to Plaintiff's attorney's mailing address as stated above.




Page 3 - ORDER EAJA FEES
      IT IS SO ORDERED :




                                             UNITED STATES DISTRICT JUDGE


      Proposed Order submitted :                           Date: March 5, 2019



      Ge           all,
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Kristine All

                             CERTIFICATE OF SERVICE


        I hereby certify that the foregoing Plaintiff's PROPOSED ORDER was filed with
the Clerk of the Court on March 5, 2019 using the CM/ECF system , which will send
notification of such filing to the following :

      Alexis L. Toma       alexis.toma@ssa.gov, OGC.Seattle.ECF@ssa.gov

      Renata Gowie   renata .gowie@usdoj.gov, caseview.ecf@usdoj.gov,
      Corina.Johnson@usdoj.gov, jan.sands@usdoj.gov, trud lee.flemin



                                             George J. Wall , OSB No. 934515
                                             825 NE 2Q1h Ave ., Ste 330
                                             Portland OR 97232
                                             Telephone: (503)236-0068
                                             Fax: (503)236-0028
                                             gwall@eastpdxlaw.com
                                             Attorney for Plaintiff, Kristine All




Page 4 - ORDER EAJA FEES
